DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  “concomitant” as recited in claim 7 is inconsistent with the terminology recited in claim 6 i.e. “simultaneous”. Terminology must be consistent to avoid issue of clarity.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “the initiator” as recited in line 1 should instead be --the free radical initiator--. Terminology must be consistent to avoid issue of clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 4, in the fourth recited optional alternative feature it is not clear which component the 0.05 to 5% by weight is further limiting, i.e. the crosslinker or the optional free radical initiator. 
	Regarding claim 6, the claim is indefinite for the following reasons: 1) the metes and bounds of “appropriate amounts” is not made clear by either the instant claims or the specification; and 2) the recitation of “successive or simultaneous application” is unclear as the recitation that follows requires (a) and (b) to be present in and as an aqueous composition of (a) and (b). This includes claims 7-8 as they depend from claim 6.
	Regarding claim 7, the recitation of “successive or concomitant” is similarly indefinite as the “successive or simultaneous” recitation of claim 6 and further is inconsistent in terminology (see above objection). Further, there is a lack of antecedent basis for (c) a cross-linker and (d) a free radical initiator.
	Regarding claim 8, the claim depends from claim 6 but recites elements that are found in claim 7 but not in independent claim 6. It is not clear if claim 8 was intended to depend from claim 7. As currently written, claim 8 lacks both antecedent basis and definition for “(c)” and “(d)”, for “cross-linking” which is “effected” by (c) in the presence of (d), and for “temperature curing” as claim 6 recites ‘curing conditions’ but does not recite ‘temperature curing’. Furthermore, the recitation of “(from 10 to 25 °C)”: 1) renders unclear the range intended to be recited, and 2) renders the claim indefinite as it is unclear if the text within the parentheses is included in the claim and further limits the subject matter of the claim, or whether it is an aside to the claim and is not further limiting.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crescimanno et al. (US PGPub 2014/0094560).
	Regarding claims 1 and 9-10, Crescimanno teaches aqueous binder compositions comprising one or more polyol, a multistage acrylic copolymer, optionally a catalyst, and further comprises relay reagents, crosslinkers, water soluble polymeric polyacids, low molecular weight polybasic acids, and further conventional components (abstract; [0005]-[0014]; [0040]-[0042]; [0050]-[0057]). Criscimanno further teaches the poyols include glucose or fructose ([0050]), and the relay reagents are dual functional, free radical polymerizable and functional group co-reactive solution polymers comprising azetidinium functional groups ([0040]).
Criscimanno further teaches the aqueous binders are used to treat nonwoven fiber articles, including mats, boards, and sheets of glass, metal, mineral fibers, carbon fibers, ceramic fibers, natural fibers, chopped strand glass, etc. ([0016]) as well as mats, rovings and fibers for molding and insulations ([0058]). Criscimanno teaches methods of using the aqueous binder comprising combining with the fiber materials and drying with heating ([0015]; examples). 
Regarding claim 3, Criscimanno teaches the aqueous binders, and products thereof, as set forth in claim 1 above and further teaches the relay reagent is present from 0.1 to 10 wt% of the solution ([0042]) and the polyol is present such that the ratio of hydroxyl groups in the polyol to reactive groups ranges from 0.35:1 to 5.0:1 ([0051])(examples at approx. 2.5 wt% of the solution @ Table 3). 
	Regarding claims 4 and 12, Criscimanno teaches the aqueous binders, and products thereof, as set forth in claims 1 and 9 above and further teaches inclusion of mineral acid and thermally generated acid crosslinkers present from 0.5 to 20 wt% solids, teaches polymeric polyacids of (meth)acrylic acid, and teaches polybasic acids, all to increase crosslinking density ([0052]-[0055]; examples utilize t-butyl hydroperoxide).
Regarding claim 5, Criscimanno teaches the aqueous binders, and products thereof, as set forth in claim 1 above and further teaches inclusion of conventional additives including coupling agents, antifoaming agents, antioxidants, etc. ([0057]).
Regarding claims 6-8, Criscimanno teaches the aqueous binders, and products thereof, as set forth in claim 1 above and incorporated herein by reference, and further teaches the aqueous binders are used to treat nonwoven fiber articles, etc. and dried with heating to cure ([0015]-[0016]; examples; reduced temperature and high temperature curing [0052]-[0053]; examples: dried/cured sheets at 200°C [0073]).
	Regarding claim 13, Criscimanno teaches the aqueous binders, and products thereof, as set forth in claim 1 above and further teaches nonwoven fiber mats including gypsum board, glass mats, glass or stone wool, mineral fibers, glass fibers, natural fibers of cotton, jute, mambo, flax, etc. ([0016]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Crescimanno et al. (US PGPub 2014/0094560).
	Regarding claims 2 and 11, Criscimanno teaches the aqueous binders, and products thereof, as set forth in claims 1 and 9 above. As noted Criscimanno teaches the relay reagents are dual functional, free radical polymerizable and functional group co-reactive solution polymers comprising azetidinium functional groups and a polymerizable olefin group(s) which are separated by C1-C20 hydrocarbon fragments ([0040]). As Criscimanno teaches plural azetidinium functional groups, the claimed recitation of at least two monomeric units is rendered obvious. Criscimanno teaches commercially obtained relay agents (examples). One of ordinary skill in the art would have found it obvious to look to commercially available azetidinium based relay agents and arrive at the instant invention with a reasonable expectation of success. 
Regarding claim 14, Criscimanno teaches the aqueous binders, and products thereof, as set forth in claim 1 above and further teaches nonwoven fibers, boards, sheets and mats of various materials including natural fibers from any part of a plant ([0016]). While Criscimanno does not specifically teach wood fiber, one of ordinary skill in the art would find it obvious to select wood fiber and arrive at the instant invention with a reasonable expectation of success in view of the teaching by Criscimanno that any plant material derived fiber is suitable ([0016]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,384,264. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and granted patent are directed to substantially similar assemblies of matter, and aqueous binder compositions thereof, comprising a saccharide material and an azetidinium cross-linkiner, in substantially similar amounts, and comprising further optional cross-linkers/initiators, an having the same intended uses, etc. The claims of the instant application and the granted patent differ in that the instant application claims monosaccharides while the granted patent claims polysaccharides. However, case law holds that those portions of the specification which provide support for the patent claims may also be examined and considered when addressing the issue of whether a claim in an application defines an obvious variation of an invention claimed in the patent (see In re Vogel, 422 F.2d 438, 164 USPQ 619,622 (CCPA 1970)). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the polysaccharides like presently claimed in the granted patent with monosaccharides as claimed by the instant application, motivation stemming from the teaching in the granted patent that monosaccharides and polysaccharides are interchangeable (col 2-3, col 9-10, examples of granted patent)


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 7:30 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767